WILSON, Justice.
Appellant’s points in this divorce action complain of the overruling of her special exceptions to general allegations of cruel treatment in plaintiff’s petition.
Evidence under these general allegations was introduced without objection. The right to complain of the overruling of special exceptions is waived by failure to object to the evidence. Banner Dairies v. Geers, Tex.Civ.App., 292 S.W.2d 169, 171, writ dism.; Tucker v. Northcutt, Tex.Civ.App., 248 S.W.2d 750, 753; Pounds v. Jenkins, Tex.Civ.App., 157 S.W.2d 173, 176; Kauffman v. Parker, Tex.Civ.App., 99 S.W.2d 1074; 3 McDonald, Texas Civil Practice, Sec. 10.14, p. 883; 2 id., Sec. 5.18, p. 515, n. 32; 45 Tex.Jur.2d, Sec. 176, p. 727.
The judgment is affirmed.